Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/31/2020, 7/2/2020, 11/3/2020 and 4/14/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Claims 1, and 3-21 are allowed.
The most pertinent prior art is “Mitsuyama US 20130110429”.
As to claim 1, the Mitsuyama reference teaches “a secondary battery deterioration estimation device estimating deterioration of a secondary battery, 
The prior art does not teach the amended claim of “in response to determining that a value of the SOH based on the values of the elements forming the equivalent circuit or the SOH calculated by the history information has fallen below a threshold value, switching the SOH to be referred to in accordance with the deterioration state of the secondary battery”. The amended claim has unique limitations and differentiates itself from prior claim limitations. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which 

As to claim 13, the Mitsuyama reference teaches “a secondary battery deterioration estimation device estimating deterioration of a secondary battery, comprising: a unit which calculates values of elements forming an equivalent circuit of the secondary battery; a unit which calculates a state of health (SOH) of the secondary battery based on the values of the elements forming the equivalent circuit; a unit which generates history information showing history of a use state of the secondary battery; a unit which calculates the SOH of the secondary battery based on the history information; a unit which determines a deterioration state of the secondary battery with reference to at least one of the SOH calculated by the values of the elements or the SOH calculated by the history information in accordance with a state of the secondary battery”. 
The prior art does not teach the amended claim of “a unit which, in response to determining that a value of the SOH based on the values of the elements forming the equivalent circuit or the SOH calculated by the history information has fallen below a threshold value, switches the SOH to be referred to in accordance with the deterioration state of the secondary battery”. The amended claim has unique limitations and 

As to claim 14, the Mitsuyama reference teaches “a secondary battery deterioration estimation method estimating deterioration of the secondary battery, comprising: receiving, by a programmable processor connected to a voltage sensor detecting a discharging voltage of the secondary battery and to a current sensor detecting a discharging current of the secondary battery, a first signal representing the discharging voltage from the voltage sensor; receiving, by the programmable processor, a second signal representing the discharging current from the current sensor; calculating, by the programmable processor, values of elements forming an equivalent circuit of the secondary battery based on the first and second signals; calculating, by the programmable processor, a state of health (SOH) of the secondary battery based on the values of the elements forming the equivalent circuit; generating, by the programmable processor, history information showing history of a use state of the secondary battery; calculating, by the programmable processor, the SOH of the secondary battery based on 
The prior arts do not teach the amended claim of “in response to determining, by the programmable processor, that a value of the SOH based on the values of the elements forming the equivalent circuit or the SOH calculated by the history information has fallen below a threshold value, switching, the SOH to be referred to in accordance with the deterioration state of the secondary battery”. The amended claim has unique limitations and differentiates itself from prior claim limitations. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified Mitsuyama to arrive at the claimed invention. The advantages and distinguishable features can be seen on Page 3, Paragraphs 7 & 8 in the filed specification and on page 12 of the filed remarks.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370.  The examiner can normally be reached on Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/LAL C MANG/            Examiner, Art Unit 2863            

/TARUN SINHA/            Primary Examiner, Art Unit 2863